Citation Nr: 0211951	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  02-03 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from October 1947 to 
September 1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.


REMAND

In a VA letter, dated April 29, 2002, the veteran was advised 
that his case was being certified to the Board.  In a 
statement that was initially received at the RO on May 13, 
2002, and later at the Board on August 8, 2002, the veteran 
requested a hearing at the RO before a member of the Board.  
Since there was a delay of almost three months before the 
request was received from the RO at the Board, the Board will 
accept the request for a hearing as timely filed.  
Accordingly, prior to appellate consideration of this appeal, 
the case will be returned to the RO to schedule a hearing 
before a member of the Board.

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a member of the Board.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to schedule a hearing and to 
ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


